UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


HENRY J. STARZYNSKI,

                                    Plaintiff,
                                                     No. 1:15-cv-00940-MAT
                       -vs-                          DECISION AND ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                                    Defendant.


I.     Background

       Represented by counsel, Henry J. Starzynski (“Plaintiff”)

commenced this action pursuant to Title II of the Social Security

Act (“the Act”), seeking review of the final decision of the

Commissioner of Social Security (“the Commissioner”) denying his

application      for    disability       insurance     benefits      (“DIB”).     On

November 30, 2016, this Court entered a judgment reversing the

Commissioner’s      decision       and   remanding     this   case   for    further

administrative proceedings.

       On    remand,   an     administrative     law   judge    issued     a   fully

favorable decision on July 30, 2018, finding Plaintiff disabled as

of August 13, 2011. On August 14, 2018, the Social Security

Administration issued a Notice of Award stating that Plaintiff was

entitled to $143,158.00 in past due benefits. The Notice of Award

also indicated that the Commissioner had withheld 25 percent of the

past   due    benefits,       or   $35,789.50,   to    pay    any   duly   approved

attorney’s fees.
     Plaintiff has filed a motion pursuant to 42 U.S.C. § 406(b)

(“Section 406(b) Motion”), requesting approval of an award in the

amount of $35,789.50 for legal services performed by his counsel in

federal   district      court.     The    Commissioner      filed     a    response

indicating that she has no objections to Plaintiff’s request for

attorney’s fees pursuant to Section 406(b) but requests that the

Court conduct an independent reasonableness review, as required by

law. For the reasons discussed below, Plaintiff’s Section 406(b)

Motion is granted.

II. Applicable Legal Principles

     Section 406(b) provides in relevant part that “[w]henever a

court renders a judgment favorable to a claimant. . . who was

represented    before    the     court    by   an   attorney,   the       court   may

determine and allow as part of its judgment a reasonable fee for

such representation, not in excess of 25 percent of the total of

the past-due benefits to which the claimant is entitled by reason

of such judgment.” 42 U.S.C. § 406(b)(1)(A).

     “Within the 25 percent boundary” set by Section 406(b), “the

attorney for the successful claimant must show that the fee sought

is reasonable for the services rendered.” Gisbrecht v. Barnhart,

535 U.S. 789, 807 (2002) (citation omitted). Section 406(b) also

“calls for court review of [contingent fee] arrangements as an

independent check, to assure that they yield reasonable results in

particular    cases.”    Id.   (footnotes       omitted).    Thus,    it     is   the

district court’s responsibility to determine whether the requested


                                         -2-
fees are unreasonable, as required by Social Security Act and

Gisbrecht, supra.

       After ascertaining that a given contingent fee agreement is

within the 25 percent statutory boundary, courts have considered

the following factors in determining whether the resulting fee is

reasonable: 1) whether the requested fee is out of line with the

“character of the representation and the results the representation

achieved;”   2)   whether   the   attorney   unreasonably    delayed     the

proceedings in an attempt to increase the accumulation of benefits

and thereby increase his own fee; and 3) whether “the benefits

awarded are large in comparison to the amount of time counsel spent

on the case,” the so-called “windfall” factor. Joslyn v. Barnhart,

389 F. Supp.2d 454, 456 (W.D.N.Y. 2005) (quoting Gisbrecht, 535

U.S. at 808).

III.   Discussion

       With regard to the first Gisbrecht factor, the Court finds

that the requested fee is in line with the “character of the

representation and the results the representation achieved.” Here,

counsel’s effective briefing secured a reversal and remand for

further administrative proceedings. Following remand, an ALJ issued

a fully favorable decision, awarding Plaintiff benefits as of

August 13, 2011. This factor accordingly weighs in favor of finding

reasonableness.

       Turning to the second factor, counsel did not engage in

dilatory   litigation   tactics   or   otherwise   cause    delay   in   the


                                   -3-
proceedings that might have inflated past due benefits and thus the

potential fee award. The second factor also weighs in favor of

finding reasonableness.

     Finally, with regard to whether the requested fee represents

a “windfall,” the Court notes that counsel’s request of $35,789.50

represents    25   percent     of    the     past   due   benefits    awarded   to

Plaintiff. It is permissible under the fee agreement between

Plaintiff and his attorney, which, consistent with the statutory

cap, allows for up to 25 percent of any past due benefits awarded.

     The Supreme Court has not provided clear guidance on assessing

this factor, but has suggested that conducting what is essentially

a lodestar analysis may be helpful. See Gisbrecht, 535 U.S. at 808

(suggesting that the hours spent by counsel representing the

claimant     and   counsel’s        “normal      hourly   billing    charge     for

noncontingent-fee cases” may aid “the court’s assessment of the

reasonableness of the fee yielded by the fee agreement”). Based on

the itemized statement submitted, counsel spent a total of 34.2

hours representing Plaintiff in the district court. Dividing the

Section 406(b)(1) fee requested ($35,789.50) by the total hours

(34.2)   yields    an   hourly      rate    of   $1,046.48.   The    Commissioner

believes that this hourly rate does not appear to be unreasonable,

i.e., does not seem so large as to be a windfall to the attorney,

and thus is in line with Gisbrecht, supra. As the Commissioner

notes, several cases in this Circuit have reduced similar hourly

rates, but the facts in those cases differ from the instant matter.


                                           -4-
For instance, in Devenish v. Astrue, 85 F. Supp.3d 634, 638-39

(E.D.N.Y. 2015), the plaintiff’s attorney sought an effective

hourly rate of $1,000. However, the district court found               that

reduction of the rate was warranted in that case because the

attorney, “though successful, did not prepare any memorandum of law

in support of his complaint or advance any legal arguments because

the ALJ’s denial of [Devenish]’s benefits claim was vacated and

remanded to the SSA by stipulation of the parties.” Id. at 637.

Here, Plaintiff’s counsel prepared both an extensive memorandum of

law and a reply brief.

     As the Commissioner also notes, other cases in this Circuit

have found that effective hourly rates similar to that requested by

Plaintiff’s counsel are not unreasonable. For example, in Schiebel

v. Colvin, No. 614CV00739LEKTWD, 2016 WL 7338410 (N.D.N.Y. Dec. 19,

2016), the plaintiff’s attorney requested an effective hourly rate

of $975.68. Id. at *1. The district court declined to reduce the

rate and distinguished cases such as Devenish, finding that the

work performed by Schiebel’s attorney was “not primarily routine in

nature.” Id. at *3. Instead, counsel prepared “a thorough and

persuasive brief regarding the merits of Schiebel’s position” which

“arguably contributed to the Commissioner’s decision to stipulate

to a remand.” Id. at *3 (citing cases where fees approaching and

exceeding   $1,000   were   found   not   unreasonable).   Likewise,   the

services performed by Plaintiff’s attorney in this case were not

“primarily routine” in nature.


                                    -5-
      Moreover, the Court notes, Plaintiff’s counsel already has

been awarded $6,300.00 in fees under Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412(d).1 That amount will be refunded to

Plaintiff, which means the net award to Plaintiff’s counsel under

Section 406(b) will be $29,489.50. Dividing $29,489.50 by 34.2

yields an effective hourly rate of $862.27.

          A contingent fee outside of the Social Security context

typically represents the past and future value of the case. Here,

however, the statute provides that attorney’s fees are based solely

on past-due benefits. See 42 U.S.C. § 406(b)(1). The value of this

case to Plaintiff is greater than the amount of past due benefits

received, since Plaintiff will receive not only the past due

benefits owing, but also ongoing benefits until he dies, reaches

retirement age, or is no longer disabled. In addition, the value of

health care benefits attendant to Title II benefits is not included

in the computation of the fee under Section 406(b)(1). The Court

agrees that the value of this case to Plaintiff is considerably

greater than past-due benefits received.

      Furthermore, Plaintiff’s case involved a substantial risk of

loss to Counsel, the benefits claim having been denied at multiple


      1

      By stipulation and order dated March 20, 2017, this Court awarded
Plaintiff’s attorney $6,300.00 in fees under the EAJA plus $400.00 in costs, for
a total of $6,700.00. The lesser of the two fees awarded under Section 406(b) and
the EAJA fee will be paid to Plaintiff. See Gisbrecht, 535 U.S. at 796 (“Fee
awards may be made under both prescriptions [in the EAJA and Section 406(b)], but
the claimant’s attorney must ‘refun[d] to the claimant the amount of the smaller
fee.’”) (quoting Act of Aug. 5, 1985, Pub. L. 99–80, § 3, 99 Stat. 186; second
alteration in original). Thus, if the pending application is granted, Plaintiff
will receive $6,300.00. See id.

                                      -6-
levels of agency review before the initiation of this civil action.

The   Court   also   considers   the    deference   owed   to   lawful

attorney-client fee agreements, Gisbrecht, 535 U.S. at 793, and the

interest in assuring that attorneys continue to represent clients

such as Plaintiff, id. at 805. All of these factors counsel a

finding that the fee requested is reasonable, and the Commissioner

does not disagree.

IV. Conclusion

      For the reasons set forth above, the Court grants the Section

406(b)(1) Motion in its entirety and awards attorney’s fees in the

amount of $35,789.50. The Court directs the Commissioner to release

the funds withheld from Plaintiff’s benefits award. Upon receipt of

the fee award, Plaintiff’s counsel shall refund to Plaintiff the

$6,300.00 in EAJA fees previously awarded.

      SO ORDERED.

                                       S/Michael A. Telesca

                                   HONORABLE MICHAEL A. TELESCA
                                   United States District Judge

DATED:     October 11, 2018
           Rochester, New York




                                 -7-
